Citation Nr: 18100143
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-32 727
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to service connection for cold injury residuals of the left and right shoulders, entitlement to service connection for cold injury residuals of the left and right hands, and entitlement to service connection for cold injury residuals of the left and right knees are remanded for additional development.
The Veteran served on active duty with the United States Army from January 1945 to August 1946.  He is service connected for cold injury residuals of  both feet.  
The Veteran has also competently reported sustaining similar injuries to his knees and shoulders, and service treatment records document trench hands. The likely possibility of cold injury to other body parts is therefore established.   Medical records and lay evidence show current disabilities of the knees, hands and shoulders.  As there is the possibility of a nexus between those conditions and service, either directly from cold injury or as advancement of injuries to the hands and feet, a VA examination is required with regard to all claims.
 
The Board is aware that the knee claims have been addressed by an examiner, but the resulting negative opinion was based in large measure on the absence of a documented cold injury of the knees in service, and the Veterans denial of such injury at the examination.  The examiner did not consider any link to the feet, or acknowledge the existence of earlier statements regarding cold injuries of the knees.  The rationale is therefore not adequate, and a new examination is required.
The matters are REMANDED for the following action:
1.  Schedule the Veteran for a VA Cold Injury/Joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the hands, shoulders, and knees, and must opine as to whether any such are at least as likely as not related to military service, to include cold or immersion injuries.

The examiner must discuss the diagnosis of trench hands in the service treatment records, as well as the Veterans reports of some type of cold injury of the knees and shoulders.  Finally, the examiner should address whether any current disability of the knees or shoulders represents an aggravation or condition secondary to the service-connected feet disabilities and/or in-service trench hands.
2.  Readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and any representative with a supplemental statement of the case and return the case to the Board.
 
WILLIAM H. DONNELLY
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Price, Associate Counsel

